DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/6/2022 has been entered.

Response to Amendment
The amendment dated 9/13/2022 has been considered and entered into the record.  The amendment of independent claim 1, which now requires the spunbond/meltblown/spunbond laminate fabric to be laminated between flat heated metal rollers and at least one of the spunbond layers to comprise filaments having a diameter or average diameter of less than 19 microns overcomes the previous rejection based upon Lim et al.  Accordingly, the prior art rejections of the Final Office Action dated 8/1/2022 have been withdrawn.  Claims 1–3, 5–9, 11, 15, 17, and 20–24 remain pending, while claims 22–24 are withdrawn from consideration.  Claims 1–3, 5–9, 11, 15, 17, 20, and 21 are examined below.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 has been amended to require a nonwoven laminate fabric to be flat calender laminated between flat heated metal rollers.  Claim 3, which depends from claim 1, requires “[a] nonwoven laminate fabric as claimed in claim 1, wherein the laminate fabric has been flat calendered between flat heated metal rollers.”  Thus, claim 3 does not further limit claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1–3, 5–9, 17, 20, and 21 are rejected under 35 U.S.C. 103 as obvious over Avril (GB 2496244 A) in view of Chester (US 2014/0276517 A1).
Avril teaches the formation of a spunbond/meltblown/spunbond (SMS) laminate, wherein the layers are preferably bonded together by passing the laminate through a pair of flat, heated rollers.  Avril at abstract, 7:16–22.  The meltblown layer preferably comprises polypropylene fibers and typically have a diameter of between 2–4 microns and the spunbond filaments typically have a diameter of between 15–25 microns.  Id. at 8:9–17, 9:11–20.  Using filaments having an average filament diameter of less than 19 microns or selecting filaments having a diameter of less than 19 microns to make the spunbond layer and using polymeric fibers having an average diameter of 2 microns to make the spunbond layer would have been obvious in light of Avril since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Avril fails to teach or suggest at least one spunbond layer that is point-bonded or embossed and made from metallocene-catalyzed polypropylene.
Chester teaches the formation of an extensible non-woven fabric having improved elongation, extensibility, extensibility, abrasion resistance, and toughness, wherein the non-woven is a spunbond or meltblown fabric comprising metallocene-catalyzed polypropylene.  Chester abstract.  The spunbond fabric is thermally point-bonded, which improves the fabric’s abrasion resistance and mechanical properties.  Id. ¶¶ 60, 70.  The spunbond fabric may be incorporated into a spunbond, meltblown, spunbond (SMS) laminate.  Id. ¶¶ 102, 134.
It would have been obvious to one of ordinary skill in the art to have used the thermally pointed bonded spunbond fabric of Chester in the Avril SMS laminate to improve its abrasion resistance and mechanical properties.  
Avril and Chester fail to teach an abrasion resistance of at least 10,000 rubs or higher as measured by EDANA NWSP 020.5 RO, a microbiological filtration performance measured as a log reduction factor (LRF) of 4 or higher as measured by ASTM F1608, and an air permeability of less than 670 ml/min and/or an air resistance of more than 40s.  Although Avril and Chester do not explicitly teach the claimed abrasion resistance, LRF, and air resistance it is reasonable to presume that the claimed properties are inherent to the combined invention of Avril and Chester.  Support for said presumption is found in the use of like materials (i.e., SMS laminate comprising polyolefin fibers that has been flat calendared, wherein point-bonded spunbond fabric is used as feedstock for the laminate).  The burden is upon Applicant to prove otherwise.  In re Fitzgerald 205 USPQ 594.  In addition, the presently claimed abrasion resistance and LRF would obviously have been present one the Avril and Chester product is provided.  
Claim 2 is rejected as the laminate of Avril is capable of being used as one of the claimed fabrics.  Claim 7 is rejected as the laminate of Avril is moisture vapor permeable (i.e., steam).  Avril abstract.  
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Avril and Chester as applied to claim 1 above, and further in view of MacDonald (US 2014/0155854 A1).
Avril and Chester fail to teach meltblown layers comprising a single polyolefin homopolymer.
MacDonald teaches polypropylene fibers and fabrics comprising homopolymer polypropylene.  MacDonald abstract, ¶¶ 32, 98, 109.  The polypropylene fibers may be used to make spunbonded and meltblown fabrics.  Id. ¶ 32, 147, 160, 171.  
It would have been obvious to one of ordinary skill to have look to MacDonald for particular polypropylene compositions from which to make the meltblown layer of Avril.  
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Avril and Chester as applied to claim 1 above, and further in view of Erlandsson (US 2015/0275404 A1).
Avril and Chester fail to teach an average pore diameter for the meltblown layer.
Erlandsson teaches a nonwoven fabric used for medical garments, which are desirably sterile, wherein the fabric comprises polypropylene fibers.  Erlandsson abstract, ¶¶ 3–5, 57–59.  The fabric may be meltblown fabric, which serves part of a SMS composite.  Id. ¶¶ 75–77.  The meltblown layer may have an average pore size within the claimed range.  See id. Table 5.
Accordingly, it would have been obvious to the ordinarily skilled artisan to have looked to Erlandsson for guidance for a suitable average pore size for the meltblown layer of Avril in order to practice the invention of Avril.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1–3, 5–9, 11, 15, 17, 20, and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D MATZEK whose telephone number is (571)272-5732. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571.272.7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786